In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Krausman, J.), dated April 7, 1989, which dismissed the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiffs have not shown a legally justifiable excuse for their failure to take proceedings against the defendant within one year after his default. In addition, there is no affidavit in the record containing an evidentiary showing that the cause of action against the defendant is meritorious. As such, the *495court properly dismissed the complaint as abandoned (see, CPLR 3215 [c]; Myers v Slutsky, 139 AD2d 709; Chin v Hooker, 95 AD2d 790; Winkelman v H & S Beer & Soda Discounts, 91 AD2d 660). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.